MORRIS, Judge.

Plaintiffs Appeal

There is nothing in the record to indicate that plaintiff’s view was obstructed as she entered this intersection. All of the evidence is to the contrary. The defendant’s auto was lighted and had she exercised proper caution we perceive no reason she should not have detected defendant’s vehicle before the impact. By her own testimony she admits that she cannot remember looking to the left or right. The applicable rule is stated in Galloway v. Hartman, 271 N.C. 372, 156 S.E. 2d 727 (1967) :
“1 ... a motorist facing a green light as he approaches and enters an intersection is under the continuing obliga*249tion. to maintain a proper lookout, to keep Ms veMcle under reasonable control, and to operate it at such speed and in such manner as not to endanger or be likely to endanger others upon the highway. (Citation.) Nevertheless, in the absence of anything which gives or should give him notice to the contrary, a motorist has the right to assume and to act on the assumption that another motorist will observe the rules of the road and stop in obedience to a traffic signal.’ Cox v. Freight Lines, supra; Hyder v. Battery Company, Inc., 242 N.C. 553, 89 S.E. 2d 124; Troxler v. Motor Lines, supra.” (Emphasis supplied.)
We are of the opinion that the trial judge did not commit error in directing a verdict against the plaintiff.

Defendant’s Appeal

Defendant testified that he turned left on the green arrow. This evidence is uncontradicted. The witness McLaughlin testified that when the light controlling his lane of traffic turned green defendant was in the intersection. He did not say that the light controlling the left turn lane beside him (which was synchronized with the left turn signal before defendant) had turned red prior to the time that defendant began his turn. We have then a situation where the jury could find from the evidence that defendant entered the intersection on a green light and was struck before he could reach the other side in safety.
The applicable rule is stated in Annot., 2 A.L.R. 3d 12 (1965), at page 22:
"... where vehicles enter from opposite sides of an intersection, one intending to turn left across the path of the other, and the signals are opposing in some phase in order to permit such left turn, the veMcle proceeding on a favorable signal has the right of way over one going against an unfavorable one, but its driver must yield the right of way to a vehicle which entered previously on a favorable signal, or otherwise entered lawfully, and is caught on the change.” See also Jenkins v. Gaines, 272 N.C. 81, 157 S.E. 2d 669 (1967).
Viewing the evidence in the light most favorable to the defendant, as we must do on a motion for directed verdict, tak*250ing as true all evidence supporting his claim, resolving contradictions and inconsistencies in his favor, Maness v. Construction Co., 10 N.C. App. 592, 179 S.E. 2d 816 (1971), cert. den. 278 N.C. 522 (1971), we think the question of defendant’s contributory negligence was for the jury.
On plaintiff’s appeal — No error.
On defendant’s appeal — New trial.
Judges Britt and Parker concur.